DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                KEVIN BELL,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-3623

                               [March 11, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Geoffrey D. Cohen,
Judge; L.T. Case No. 12-108493CF10A.

   Kevin Bell, Blountstown, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We accept the State’s concession of error. The order summarily denying
appellant’s rule 3.850 motion is reversed and remanded with directions for
the court to dismiss the motion as premature and to rule on the rule
3.170(l) motion to withdraw plea. Wilson v. State, 128 So. 3d 898 (Fla. 4th
DCA 2013).

   Reversed and remanded with directions.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.